DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 12/14/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(d) rejections have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-22
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: 19 and 20
New claims: None
Claims currently under consideration: 1-22
Currently rejected claims: 1-22
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/14/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xudong et al. (CN102550669 (A)) in view of Villagran et al. (U.S. 6,605,311 B2), Kawachi et al. (U.S. 5,217,741) and admitted prior art.
Regarding claim 1, Xudong et al. discloses a yogurt that comprises two types of whey protein concentrate: 0.01-8% gel-type whey protein concentrate and 0.02-10% micro-particulated protein (Abstract).
Xudong et al. does not explicitly disclose a dry food ingredient comprising a mixture of type A particles and type B particles as presently claimed.
However, the present specification admits that Villagran et al. discloses type A particles (P13, L4-L5) and that Kawachi et al. discloses type B particles (P13, L9-L12). Such admission is interpreted as indicating that the particles of the two references exhibit all of the claimed characteristics of the particles as well.
It would have been obvious to one having ordinary skill in the art to produce a dry blend of type A particles and type B particles in the claimed concentrations, such that the blend comprised at least 30% (w/w) protein that was at least 90% whey protein. First, Xudong et al. indicates the gel-type whey protein improves the gel performance of the yogurt and the micro-particulated protein improves the creamy smooth taste of the yogurt (Abstract). Villagran et al. discloses that the whey protein component described therein may be added to yogurt (C4, L40-L42; C9, L43-L44) and performs the function of imparting a smooth taste (C4, L8-L11, L31-L37). Kawachi et al. discloses that the whey component described therein may be added to “dessert gelatin” and “ice cream (low fat products)” (Figure 6) and indicates the whey component imparts a gel texture to a food product (C1, L53-L62). A skilled practitioner practicing the method of Xudong et al. would be motivated to consult Villagran et al. and 
Further, Kawachi et al. indicates the powdered whey component may be combined with other powdered components and stored for later use (C14, L11-L24). MPEP 2144.04 IV C indicates that “any order of mixing ingredients is prima facie obvious”. Preliminarily mixing the two whey protein components of Villagran et al. and Kawachi et al. in preparation for practicing the method of Xudong et al. would thus be obvious to the extent that the preparation of a dry blend merely constitutes the initial mixing of those two ingredients (i.e., a different order of mixing ingredients than adding the whey components to the yogurt mixture first). The concentration ranges disclosed in Xudong et al. (Abstract) largely overlap, which at least renders a mixture comprising 50% of type A particles and 50% of type B particles obvious. The claimed ranges of at least 20% (w/w) type A particles and at least 10% (w/w) type B particles would thus be obvious.
Lastly, Villagran et al. indicates that the protein material is comprised merely of whey protein (C7, L24-L27), and Kawachi et al. indicates that the protein material is also comprised essentially merely of whey protein (C17, L66-L67; C5, L33-L36). Combining the two components would result in a mixture having a total protein content of at least 30% (w/w), wherein at least 90% of the protein is whey protein, thus rendering those two claim limitations obvious.
As for claim 2, as noted previously, Villagran et al. indicates that the protein material is comprised merely of whey protein (C7, L24-L27), and Kawachi et al. indicates that the protein 
As for claims 3 and 4, the previous analysis related to claim 1 showed that a mixture comprising 50% each of types A and B particles would be obvious, which renders the claimed ranges of at least 30% (w/w) type A particles relative to the total amount of protein (claim 3) and at least 15% (w/w) type B particles relative to the total amount of protein (claim 4) obvious.
As for claim 5, Kawachi et al. indicates that other components may be combined with the whey protein solution prior to drying to powder so that the composition has a desired taste, flavor and color (C14, L11-L15; C13, L67 – C14, L7). Kawachi et al. discloses spray drying as a suitable form of drying (C13, L57-L61). Villagran et al. also indicates that its whey protein product may be produced in a liquid state that is subsequently dried via spray drying (C10, L7-L8). Since both references teach spray drying liquid compositions of the respective whey proteins and Kawachi et al. specifically indicates that additional components may be added prior to drying, the production of a food ingredient that comprises dry composite particles comprising both type A and type B whey material would be obvious.
As for claim 6, blending the components of Villagran et al. and Kawachi et al. would result in a mixture having discrete particles for each of the types, which renders the claimed limitation requiring a first dry composite particle population comprising type A particles but substantially no type B particles and a second dry composite particle population comprising type B particles but substantially no type A particles obvious.
As for claim 7, the previous analysis relating to claim 1 renders the claimed method steps of (i) providing sources of type A and type B particles, and (ii) mixing the sources to obtain the 
Regarding claim 16, Xudong et al. discloses a method of producing an acidified dairy product comprising two types of whey protein concentrate (Abstract). The initial method step of combining insoluble whey protein particles as an ingredient, with the use of type A particles and type B particles as taught in Villagran et al. and Kawachi et al., respectively, would be obvious for the reasons detailed previously herein in relation to claim 1.
As for claim 17, the claimed relative concentrations of type A particles and type B particles would be obvious for the reasons detailed previously herein in relation to claim 1, namely, that equal amounts of the two particles would at least be obvious in light of the disclosure of Xudong et al. regarding relative concentrations of the particles (Abstract). 
As for claim 19, Xudong et al. discloses production of a high protein, whey-protein based yogurt product comprising added whey (Abstract). Production of a whey-protein based yogurt-like product comprising a mixture of type A and type B particles in a mixture as in claim 1 would thus be obvious to a skilled practitioner.
As for claim 20, Xudong et al. discloses production of a high protein, whey-protein based yogurt product comprising added whey (Abstract), where the yogurt is understood as being a set-type yogurt ([0069]-[0070], where yogurt is filled before ripening for 24 hours). Production of a high protein set-type yogurt-like product comprising a mixture of type A and type B particles in a mixture as in claim 1 would thus be obvious to a skilled practitioner.
Claims 8-15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Xudong et al. (CN102550669 (A)) in view of Villagran et al. (U.S. 6,605,311 B2), Kawachi et al. (U.S. 5,217,741), admitted prior art and Havea et al. (U.S. 2012/0114795 A1).
Regarding claim 8, Xudong et al. discloses a method of producing a whey protein-based yogurt-like product comprising (i) providing a liquid premix comprising a total amount of protein of at least 7% (w/w) and two types of whey protein particles and water ([0020]-[0025], [0033], [0035]), (ii) heating the premix to a temperature of at least 72ºC for at least 15 seconds ([0034]) and subsequently cooling the premix to a temperature below 50°C ([0038]), (iii) contacting the premix with an acidifying agent and allowing the acidifying agent to acidify the premix ([0038]), and (iv) packaging a yogurt-like product derived from the acidified premix ([0039]).
Xudong et al. does not explicitly disclose (i) the two types of particles as being type A and type B particles in the claimed concentrations, wherein at least 90% (w/w) of the protein of the premix is whey protein, or (ii) the pH after acidification at being at most 5.0.
However, the use of the particles described in Villagran et al. and Kawachi et al. in the method of Xudong et al. would be obvious for the reasons described previously herein in relation to claim 1. Further, in light of the obviousness of any order of mixing ingredients being prima facie obvious (MPEP 2144.04 IV C), initially mixing only the particles and the water such that the premix comprises at least 90% (w/w) of the protein as whey protein would be obvious.
As for the acidification pH, Havea et al. discloses producing a high-protein yogurt via addition of whey protein and acidification to a pH of 4.2-4.7 ([0083]).
To the extent a skilled practitioner found Xudong et al. to be lacking in terms of the teaching regarding the necessary pH, they would be motivated to consult Havea et al. to 
As for claim 9, the production of a dry food ingredient blend comprising type A particles and type B particles having the claimed particle size characteristics, as well as the total protein content of at least 30% (w/w), the respective amounts of each type of particle, and at least 90% of the protein as being whey protein, would be obvious for all the reasons detailed previously in relation to claim 1.
As for claim 10, the previous analysis relating to claim 1 renders the use of two different sources for the two types of particles obvious, since such particles would be obtained according to Villagran et al. and Kawachi et al.
As for claims 11 and 12, the previous analysis related to claim 1 showed that a mixture comprising 50% each of types A and B particles would be obvious, which renders the claimed ranges of at least 30% (w/w) type A particles relative to the total amount of protein (claim 11) and at least 15% (w/w) type B particles relative to the total amount of protein (claim 12) obvious.
Regarding claim 13, Xudong et al. discloses a whey protein-based yogurt-like product comprising a combination of two types of particles, where the use of type A particles and type B particles in the claimed amounts relative to the total amount of protein would be obvious in light of Villagran et al. and Kawachi et al. according to the rationale detailed previously in relation to claim 1.
Xudong et al. does not explicitly disclose the product as comprising a total protein content of at least 7% (w/w) or at least 90% (w/w) of the protein as being whey protein.
However, Havea et al. discloses a high-protein yogurt product that comprises 8-20% (w/v) protein ([0083]).
It would have been obvious to one having ordinary skill in the art to produce the product of Xudong et al. with a protein concentration of at least 7% (w/w). Xudong et al. discloses broadly that the protein content may be “more than 3.5 percent” ([0016]) but does not give any indication as to how high the protein concentration may be. A skilled practitioner would be prompted to consult Havea et al. for additional instruction to determine that protein concentrations for such products may be as high as 8-20% (w/v) ([0083], where w/v is considered to be representative of a w/w concentration). As such, the production of yogurt according to Xudong et al. with a protein concentration of at least 7% (w/w) would be obvious to a skilled practitioner. As for the protein composition being at least 90% whey protein, Havea et al. discloses that up to 90% of the protein in a high-protein yogurt may be whey protein ([0083]), which renders the claimed limitation of at least 90% (w/w) of the protein being whey protein obvious.
As for claim 14, Havea et al. describes yogurt as being “either set or stirred” ([0088]), which is considered to likewise apply to the yogurt of Xudong et al. The production of a yogurt that is either a stirred-type or a set-type yogurt-like product would thus be obvious.
As for claim 15, Xudong et al. discloses the product as being heat-treated ([0032], where pasteurization and cooking of the mixture is considered to constitute heat-treatment of the product).
As for claim 21, Kawachi et al. indicates the whey component has a smooth texture (C1, L53-L57), as well as that the resultant gel is smooth (C2, L46-L47) and a food comprising the gel was smooth (C22, L33-L34). Producing the yogurt-like product according to Xudong et al. comprising type B particles according to Kawachi et al. wherein the cooled premix has “smooth appearance” would thus be expected based on the disclosure of Kawachi et al. and is 
As for claim 22, Xudong et al. discloses the product as having a creamy and fine taste (Abstract), which is considered to render obvious the claimed “pleasant creamy taste”.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xudong et al. (CN102550669 (A)) in view of Villagran et al. (U.S. 6,605,311 B2), Kawachi et al. (U.S. 5,217,741) and admitted prior art as applied to claim 16 above, and further in view of Havea et al. (U.S. 2012/0114795 A1).
Regarding claim 18, Xudong et al., Villagran et al, Kawachi et al. and admitted prior art effectively disclose the use of the product of claim 16.
The cited prior art does not explicitly disclose the protein content as being at least 7% (w/w) of the yogurt product.
However, Havea et al. discloses a high-protein yogurt product that comprises 8-20% (w/v) protein ([0083]).
It would have been obvious to one having ordinary skill in the art to produce the product of Xudong et al. with a protein concentration of at least 7% (w/w). Xudong et al. discloses broadly that the protein content may be “more than 3.5 percent” ([0016]) but does not give any indication as to how high the protein concentration may be. A skilled practitioner would be prompted to consult Havea et al. for additional instruction to determine that protein concentrations for such products may be as high as 8-20% (w/v) ([0083], where w/v is considered to be representative of a w/w concentration). As such, the production of yogurt according to Xudong et al. with a protein concentration of at least 7% (w/w) would be obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(d) rejections of claims 19 and 20 based on amendment to the claims. Accordingly, the 35 U.S.C. § 112(d) rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-7, 16, 17, 19 and 20 over Xudong et al., Villagran et al., Kawachi et al., and admitted prior art; claims 8-15, 21 and 22 over Xudong et al., Villagran et al., Kawachi et al., admitted prior art, and Havea et al.; and claim 18 over Xudong et al., Villagran et al., Kawachi et al., admitted prior art, and Havea et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first reasserted the position that Xudong et al. fails to disclose type B particles (Applicant’s Remarks, p. 8, ¶2).
Examiner maintains the position detailed in the Final Office Action filed 07/14/2021 at paragraphs 46-47 that the uncertainty regarding the types of particles disclosed in Xudong et al. necessitates broad interpretation of the term “gel-type” that weighs in favor of reading the term 
Applicant then noted data presented in paragraph 4 of the Jensen Declaration purporting to show the heat-induced gelation properties of type B particles in that the particles gelled due to mechanical shear or the application of heat (Applicant’s Remarks, p. 8, ¶3 – p. 9, ¶2). Applicant concluded that a practitioner “would have no motivation to use Type B particles because they will form too strong of a gel (and hence clog the system) prior to acidification” (Applicant’s Remarks, p. 9, ¶2). Applicant asserted that the combination of type B particles with type A particles do not gel after heat treatment, but gel only after acidification (Applicant’s Remarks, p. 9, ¶3).
However, the asserted data is too specific to be of any persuasive value, and the scope of Applicant’s arguments is substantially narrower than the present claims. The particles analyzed in the Jensen Declaration were simply “type B”—or more specifically, particles that fall within the class of particles characterized as being “type B”. The only criteria for a particle to be classified as type B according to the present claims are that it is acid-gellable whey protein aggregates with a particle size in the range of 0.02-0.5 µm. The declaration gives no indication as to the particle size of the type B particles. The present specification at paragraph [0058], as cited by Applicant, indicates the particles may have “linear, worm-like, branched, or chain-like shapes” and may be prepared by heat-denaturation with or without shear forces. The analysis of a single type of particles with unspecified characteristics that falls within such a class of type B particles is insufficient to provide any basis for establishing that all
Also, the asserted data is extremely narrow compared to the scope of the claims. At the least, Applicant’s admission that the gelation of the particles that were not subjected to heat treatment was “believed to have been caused by the mechanical shear forces from the mixing equipment” (Applicant’s Remarks, p. 9, ¶1) renders the data of little persuasive effect, where present claim 8 does not even require the application of shear force. Claim 1 is not even directed to a yogurt product or even a finished product. The experimental method also applies multiple other operating parameters that are simply not claimed (e.g., heating/cooling cycles, mixing conditions, concentrations of non-protein components). Further still, the claims do not require processing to occur in a “system” that would necessarily get clogged with type B particles that would allegedly form a strong gel. Thus, regardless of the showing that some particular example of a type B particle exhibits the noted gelation property, the data is insufficient to draw any broader conclusions about the nature of the type B particles that would render their selection for incorporation into the product of Xudong et al. non-obvious.
Additionally, none of the information asserted by the Applicant would have been evident to a practitioner producing a product according to Xudong et al. As such, the motivation for incorporating the particles as detailed in the claim rejection remains valid.
For all these reasons, the asserted data is insufficient to overcome the present obviousness rejections.
Applicant then asserted that the cited secondary references fail to overcome the alleged deficiencies of Xudong et al. (Applicant’s Remarks, p. 10, ¶¶1-4).
Examiner maintains that no such deficiencies exist in the disclosure of Xudong et al. and that the cited secondary references are adequate for all that is relied on in the present claim rejections.
Applicant further argued that Havea et al. does not contain type B particles (Applicant’s Remarks, p. 10, ¶4).
The present claim rejections do not rely on Havea et al. for disclosing a product that comprises type B particles. As before, Examiner maintains that Havea et al. is adequate for all that is actually relied on in the present claim rejections.
The rejections of claims 1-22 have been maintained herein.
Conclusion
Claims 1-22 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793